ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, TO TRANSFER TO SUPREME COURT OF MISSOURI
PER CURIAM.
FPCA and King, in a motion for rehearing or, in the alternative, to transfer this case to the Supreme Court of Missouri, aver the trial court’s order of dismissal was without prejudice. That is a departure from the position they maintained in their brief, where they argued, among other things, that the trial court did not err in dismissing the first amended petition as said petition did not state a claim upon which relief could be granted. An order sustaining a motion to dismiss a plaintiff’s petition on the ground that it fails to state a cause of action constitutes a disposition of the plaintiff’s claim on the merits, and if such order disposes of the whole case it is appealable. Spires v. Edgar, 513 S.W.2d 372, 373[2] (Mo. banc 1974).
With exceptions not applicable here, a dismissal without prejudice is not an adjudication on the merits, Karney v. Wohl, 747 S.W.2d 214, 216 (Mo.App.1988); Ritter v. Aetna Casualty & Surety Co., 686 S.W.2d 563, 564[6] (Mo.App.1985), and consequently does not constitute a final judgment from which an appeal can be taken. Karney, 747 S.W.2d at 216; Miller v. Schultz, 614 S.W.2d 11, 12-13[3] (Mo.App.1981).
FPCA and King, in their brief, prayed us to “affirm the order and judgment of the trial court dismissing the petition herein.” Such request is consistent with the premise that the order of dismissal was with prejudice, and thus appeal-able. FPCA and King did not, in their brief, ask that the appeal be dismissed on the ground that the order was without prejudice and hence unappealable.
Even now, in their post-opinion motion, FPCA and King tell us the trial court’s order of dismissal should have been affirmed, a position inconsistent with the con*702tention in the motion that the order constituted a dismissal without prejudice. Had we treated the trial court’s order as a dismissal without prejudice, our disposition of the appeal would have had to be the same as it is in our opinion — dismissal of the appeal.
The motion for rehearing or, in the alternative, to transfer this case to the Supreme Court of Missouri is denied.